Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 06/10/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-13, 21-24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al., US Patent 10,403,631.
Lu et al. shows the invention as claimed including a memory device comprising:  a lower source/drain region and an upper source/drain region overlying the lower source/drain region (note that upper and lower portions of layer 128, for example, constitute the source/drain region---see col. 10-lines 25-28); a semiconductor channel 128 that overlies the lower source/drain region and that underlies the upper source/drain region; a control gate electrode 132 extending along a sidewall of the semiconductor channel and along individual sidewalls of the lower and upper source/drain regions; and 
Concerning claim 2, note that Liu et al. comprises wherein the semiconductor channel is completely and laterally between opposite sidewalls of the upper source/drain region, and wherein the opposite sidewalls respectively face and face away from the control gate electrode (see, for example, fig. 1e).
Regarding claim 3, the control gate 132 is fully uncovered by the upper source/drain region.
With respect to dependent claim 5, note that the ferroelectric layer 130 extends along the sidewall of the semiconductor channel from top to bottom and further extends along the individual sidewalls of the lower and upper source/drain regions from top to bottom (see fig. 1E).
Regarding claim 7, the memory device further comprises:  a second semiconductor channel bordering the control gate electrode on an opposite side of the control gate electrode as the semiconductor channel, wherein the ferroelectric layer and the gate dielectric layer wrap partially around a bottom portion of the control gate electrode and separate the control gate electrode from the second semiconductor channel.
Concerning claim 8, note that Lu et al. discloses a memory device comprising:  a first semiconductor channel; a second semiconductor channel overlying the first semiconductor channel (note that channel region 128, for example, and can be split into a first channel and second channel when giving the claim its broadest reasonable interpretation; and a control gate electrode 132 and a ferroelectric layer 130 bordering the first and second semiconductor channels, wherein the ferroelectric layer separates the control gate electrode from the first and second semiconductor channels.

With respect to dependent claim 10, note that by definition the control gate electrode 132, the ferroelectric layer 130, and the first semiconductor channel 128 9partially define a metal-ferroelectric-insulator-semiconductor field effect transistor.
 Concerning dependent claim 11, note that the memory device further comprises a second control gate electrode (see adjacent gate electrodes 132 in fig. 1B, for example) laterally spaced from the control gate electrode and also bordering the first and second semiconductor channels, wherein the ferroelectric layer separates the second control gate electrode from the first and second semiconductor channels.
With respect to dependent claim 12, a lower source/drain region and an upper source/drain region that are vertically stacked with the second semiconductor channel.
Concerning dependent claim 13, note that when giving the claims their broadest reasonable interpretation the upper source/drain region completely covers the first and second semiconductor channels.
Regarding independent claim 21, Lu et al. discloses a memory device comprising:  a vertical stack comprising a pair of first source/drain regions and a first semiconductor channel 128 vertically between the first source/drain regions, wherein the vertical stack is laterally elongated in a first direction (see fig. 1E); a plurality of first control gate electrodes 132 bordering a first side of the vertical stack and laterally spaced from each other in the first direction; a plurality of second control gate electrodes bordering a second side of the vertical stack, opposite the first side, and laterally spaced from each other in the first dimension; and a ferroelectric layer 130 separating the first and second control gate electrodes from the vertical stack.

Regarding dependent claim 23, the vertical stack comprises a pair of second source/drain regions overlying the first source/drain regions and further comprises a second semiconductor channel vertically between the second source/drain regions, and wherein the first and second control gate electrodes are vertically elongated from a first elevation level with a bottom one of the first source/drain regions to a second elevation level with a top one of the second source/drain regions.
With respect to dependent claim 24, the ferroelectric layer 130 partially covers the vertical stack.
Regarding dependent claim 26, note that the vertical stack can comprise a high K dielectric layer localized directly between the first source/drain regions and separating the first semiconductor channel from the first control gate electrodes (see col. 10-lines 45-64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US Patent 10,403,631.
Lu et al. shows the invention substantially as claimed but fails to expressly disclose the sidewall of the semiconductor channel offset from the sidewalls of the source/drain regions and the control gate electrode bulging individually at the first and second channels. Regarding the semiconductor channel being offset from the sidewall formed from the source/drain region, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was made that it is well known in the art that there can be offsets between the channel and source/drain regions due to things such as lateral diffusion of the source/drain dopants and such a feature would have been obvious to one of ordinary skill in the art. Concerning claim 14 and the control gate electrode bulging individually at the channels, note that a prima facie case of obviousness exists because the particular shape or configuration of the device feature of the control gate electrode would have been obvious absent persuasive evidence that the claimed configuration of the control gate electrode is significant.




Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Derner et al., U.S. Patent 10,153,018, discloses a ferroelectric memory cell comprising capacitors and transistors (see abstract). Chavan et al., U.S. Patent 9,935,114 discloses vertically stacked capacitors comprising ferroelectric materials (see, for example, fig. 16 and col. 8-line 42 to col. 9-line 7).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



September 13, 2021